DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 08/22/2022. Claims 1-10 were previously canceled. With this amendment, claim 12 has also been canceled, and new claims 22-23 have been added. Claims 11 and 13-23 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/22/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. 112(b):
On pages 7-8 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 112(b) in light of the amendments to claim 11. The examiner agrees, and the rejections have been withdrawn accordingly.
Regarding claim rejections under 35 U.S.C. 101:
On pages 8-18 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101. The examiner agrees, because the amended feature to “control the flight of the respective aircraft in accordance with the flight control information” cannot be performed in the human mind. Accordingly, the rejections have been withdrawn.
Regarding claim rejections under 35 U.S.C. 102 and 103:
Applicant’s arguments on pages 18-25 regarding the rejections of the claims under 35 U.S.C. 102 and 103 are moot in view of the new grounds of rejection under the combination of Murphy (US 2018/0293897 A1) and Redmann et al. (US 2018/0293898 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22:
Claim 22 recites that “the aircraft includes an unmanned drone,” and it is unclear whether this refers to the first aircraft, the second aircraft, or each of these aircraft, leading to indefiniteness. For examination purposes, the claim has been interpreted as if it instead recited that the first aircraft is an unmanned drone. Clarification is required.
Regarding claim 23:
	Claim 23 recites that “the schedule includes the parameter used to determine allocation of the flight airspace.” There is no antecedent basis for “the parameter,” leading to indefiniteness. For examination purposes, the claim has been interpreted as if it instead recited that “the schedule includes the predetermined condition used to determine allocation of the flight airspace.” Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0293897 A1) in view of Redmann et al. (US 2018/0293898 A1), hereinafter Redmann.
	Regarding claim 11:
		Murphy discloses the following limitations:
“An aircraft operation system comprising: a processor configured to: allocate at least one of a first flight airspace and a second flight airspace to each of a plurality of aircrafts that fly while communicating with a communication facility prior to start of flight of each of the plurality of aircrafts.” (See at least Murphy ¶¶ 18-21: As part of a computing device 110, “The coverage forecast engine 112 may use the coverage model 114 to forecast the robustness of network signals at particular locations within specific 3-dimensional sections above the area… The forecasted network signal robustness values may be used to determine whether the network coverage along the flight path that traverses multiple 3-dimensional sections of airspace meets a minimum robustness threshold. In the event network coverage robustness at certain portions of the flight path fail to meet the minimum network coverage robustness threshold, network signal robustness values forecasted by the coverage model 114 may be used to modify the portions of the flight path. The modifications are performed such that the robustness of network coverage at all portions of the flight path are above the minimum robustness threshold.” Further, “The computing devices 110 may include a communication interface 202, one or more processors 204, memory 206, and device hardware 208.”)
“allocate the first flight airspace, in which the quality of communication with the communication facility is at or greater than a predetermined level, to each aircraft of the plurality of aircrafts.” (See at least Murphy ¶¶ 18-19: “The forecasted network signal robustness values may be used to determine whether the network coverage along the flight path that traverses multiple 3-dimensional sections of airspace meets a minimum robustness threshold. In the event network coverage robustness at certain portions of the flight path fail to meet the minimum network coverage robustness threshold, network signal robustness values forecasted by the coverage model 114 may be used to modify the portions of the flight path. The modifications are performed such that the robustness of network coverage at all portions of the flight path are above the minimum robustness threshold.” The airspace that meets the minimum threshold corresponds to the claimed “first flight airspace.”)
“generate and transmit flight instructions for each aircraft of the plurality of aircrafts to fly in the at least one of a first flight airspace and a second flight airspace based on the quality of the communication in the first flight airspace and the second flight airspace.” (See at least Murphy ¶¶ 18-19 and 42: “In the event network coverage robustness at certain portions of the flight path fail to meet the minimum network coverage robustness threshold, network signal robustness values forecasted by the coverage model 114 may be used to modify the portions of the flight path. The modifications are performed such that the robustness of network coverage at all portions of the flight path are above the minimum robustness threshold.” Further, “the modified flights may be transmitted by the path analysis module 220 to the computing device 230 of a third party that submitted a proposed flight path.”)
“and an operator terminal configured to: receive the flight instructions of a respective aircraft from the processor.” (See at least Murphy ¶ 23: “The operating system 210 may include components that enable the computing devices 110 to receive and transmit data via various interfaces (e.g., user controls, communication interface, and/or memory input/output devices).”)
“generate flight control information based on the received flight instructions, and control the flight of the respective aircraft in accordance with the flight control information.” (See at least Murphy ¶ 54: “At decision block 518, the coverage forecast engine 112 may determine whether the flight path has been modified. If the flight path is determined to be modified (‘yes’ at decision block 518), the process 500 may proceed to block 520. At block 520, the coverage forecast engine 112 may send the modified flight path to the computing device of the third-party UAV operator. However, if the flight path is determined to be not modified (‘no’ at decision block 518), the process 500 may proceed to block 520. At block 520, the coverage forecast engine 112 may send a notification to the computing device of the third-party UAV operator indicating that the flight path is acceptable.”)
The following limitations are not specifically disclosed by Murphy, but are taught by Redmann:
“allocate the second flight airspace, in which the quality of communication is less than the predetermined level, to a first aircraft of the plurality of aircrafts that satisfies a predetermined condition, wherein the predetermined condition is satisfied when a capability of the first aircraft is at or greater than a predetermined standard; not allocate the second flight airspace to a second aircraft of the plurality of aircrafts that does not satisfy the predetermined condition.” (See at least Redmann ¶ 33, which discloses that “the licensing of air blocks could occur on a non-exclusive basis. However, such non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
“generate and transmit flight instructions for each aircraft of the plurality of aircrafts to fly in the at least one or a first flight airspace and a second flight airspace based on… the satisfaction of the predetermined standard.” (See at least Redmann ¶¶ 14, 33, 88, and FIG. 6: “FIG. 6 depicts transaction diagram for remotely controlling a UAV, where a controller obeys the constraints of air block licenses,” where “the licensing of air blocks could occur on a non-exclusive basis. However, such non-exclusive access to an air block could require certain levels of the UAV navigational performance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy by assigning an airspace based on the capabilities of the aircraft as taught by Redmann, because “Over time, as UAV technology improves and UAV performance increases, designated levels of performance will become more common and air blocks with such designations enable better utilization of airspace as a resource. Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 13:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is no lower than the predetermined standard when a difference between a flight plan and a flight result of the first aircraft is less than a threshold.” (See at least Redmann ¶ 66, which discloses that “Performance constraints can also specify requirements that UAVs must meet when using an air block license. For example, given a physically narrow air block (e.g., an air block overlying a narrow road segment), a performance constraint can require the UAV possess a particular accuracy of lateral navigation, e.g., the UAV must have the capability of holding to a flightpath (or staying within an operation area) while not violating a predetermined distance from the sides of the air block (e.g., at least 10′).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy by requiring that an aircraft maintain a particular level of accuracy when flying as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
	Regarding claim 14:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is at or greater than the predetermined standard when the first aircraft has a function of avoiding a collision with an obstacle.” (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy by requiring that an aircraft have a collision avoidance capability when assigning it to an airspace as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 15:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is at or greater than the standard when the first aircraft has a function of setting a path to a destination.” (See at least Redmann ¶¶ 33 and 96, which disclose that “non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.” These paragraphs also disclose that certain operations could require the UAV to have the capability to navigate a flight path autonomously or mostly autonomously.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy by requiring that the aircraft have capabilities such as setting its own flight path as taught by Redmann, because with this modification, “for the most part, the UAV operator 111 need not intervene in the operation of the UAV 101, though perhaps takeoff or landing might require assistance or at least careful monitoring by the UAV operator. In this embodiment, the UAV 101 knows the route, carries the permissions, and reports violations directly to the UAVMS 121. As such, this transaction sequence has particular suitability for delivery services, or for conducting a patterned photographic survey of an area.” (See at least Redmann ¶ 96.)
Regarding claim 16:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is at or greater than the standard when the first aircraft has a function of carrying out a formation flight with another aircraft.” (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy by requiring that an aircraft have a formation flying capability when assigning it to an airspace as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 19:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Redmann further discloses “wherein, when the weather in the second flight airspace includes a meteorological condition that hinders the first aircraft from flying through the second flight airspace allocated thereto, the processor is further configured to use, as the condition, a condition that becomes less likely to be satisfied as the degree of hindrance caused by the meteorological condition increases.” (See at least Redmann ¶ 136: “The activity request 1300 includes a maximum range entry 1327, here in measured in kilometers. The maximum range entry 1327 has utility for routing algorithms and would require de-rating in response to headwinds and routing delays. Too much wind in an adverse direction might leave a UAV normally able to fly a particular route without enough range, so in response to an adverse expected wind being expected, the ABLS 131 might deny an activity request. Minimum and maximum air temperature limits may define the range within which the other performance parameters remain valid. Temperatures hotter or colder than this range may lead to degraded performance (or failure). Accordingly, the ABLS 131 can deny activity requests due to weather conditions (e.g., snow, rain, fog, high winds, etc.).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy by considering the weather conditions when licensing air blocks as taught by Redmann, because “Too much wind in an adverse direction might leave a UAV normally able to fly a particular route without enough range,” and “Temperatures hotter or colder than this range may lead to degraded performance.” (See at least Redmann ¶ 136.)
	Regarding claim 20:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Murphy further discloses “wherein the processor is further configured to: detect a change in the first flight airspace; and allocate the first flight airspace that reflects the detected change, to the first aircraft that does not satisfy the condition.” (See at least Murphy ¶¶ 19 and 36: “The modifications are performed such that the robustness of network coverage at all portions of the flight path are above the minimum robustness threshold. In additional embodiments, measured network signal robustness values in the 3-dimensional sections of airspace obtained from UAVs or other data sources may be used as feedback data by the coverage forecast engine 112 to further update the coverage model to increase the accuracy of the network coverage quality forecasts. In further embodiments, the coverage forecast engine 112 may update the coverage model 114 based on modifications to the network configuration data or environmental data.” Further, “the modeling module 216 may update the coverage model based on updates to the training data in the form of an updated version of the network configuration data 226, an updated version of the environmental data 228, and/or new measured signal robustness values 232.”)
Regarding claim 21:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Murphy further discloses “wherein the processor is further configured to: determine and allocate the first flight airspace that detours the second flight airspace instead of passing through the second flight airspace, when the second aircraft has a flight schedule indicative of a flight path that passes through the second flight airspace.” (See at least Murphy ¶ 40 and FIG. 3 reproduced below: “FIG. 3 is a diagram showing UAV flight path modifications for bypassing a region of a 3-dimensional section or the 3-dimensional section of airspace with poor network coverage robustness.”)

    PNG
    media_image1.png
    806
    491
    media_image1.png
    Greyscale

Regarding claim 22:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Murphy further discloses “wherein the aircraft includes an unmanned drone.” (See at least Murphy ¶ 10, which disclose that the system is used for unmanned aerial vehicles.)
Regarding claim 23:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Redmann further discloses the following limitations:
“wherein the operator terminal is configured to: generate flight schedules for at least one respective aircraft through operations made by operators; and transmit the schedule to the processor.” (See at least Redmann ¶¶ 76-79: “In preparation for instantaneous control interactions, the UAV operator 111 (through the UAV operator terminal 110) sends an activity request 611 to the UAVMS 121 of the UAV manager 120. The activity request identifies the nature of the planned activity and indicates a desired operating interval.” The request with the planned operations corresponds to the claimed schedule.)
“and wherein the schedule includes the parameter used to determine allocation of the flight airspace for the aircraft.” (See at least Redmann ¶ 100: “an activity request can explicitly list the identity of each authorized UAV… In embodiments where the UAVs 101 have the responsibility for mutual collision avoidance, the UAV manager 120 can make a determination that the group of the UAVs intended to operate under a requested air block license possess adequate mutual avoidance capabilities.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy by maintaining a record for the scheduling of the aircraft as taught by Redmann, because “some activities require contact with the property owner/property manager prior to grant of an air block license.” (See at least Redmann ¶ 116.)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Redmann as applied to claim 11 above, and further in view of Carrithers (US 8,700,249 B1).
Regarding claim 17:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” and Murphy further discloses “wherein the processor is further configured to set an upper limit of a flight distance in the second flight airspace that is to be allocated to the first aircraft that satisfies the condition.” (See at least Murphy ¶ 39: “the path analysis module 220 may be triggered to perform the modification when the sets of the 3-dimensional coordinates that correspond to the failing signal robustness values indicates that the distance traveled for such failing values exceeds a predetermined distance threshold.”)
The combination of Murphy and Redmann does not specifically disclose that the set upper limit is a distance that “corresponds to a level of the capability of the first aircraft.” However, Carrithers does teach this limitation. (See at least Carrithers col. 6 l. 57-col. 7 l. 28: “The aircraft range is the maximum distance the aircraft can safely fly. The aircraft range depends on numerous variables, including the aircraft type, the load carried (number of passengers, amount of luggage, amount of fuel), flight altitude, flight speed, etc.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy in combination with Redmann by setting a maximum flight distance corresponding to the capability of the aircraft as taught by Carrithers, because this modification ensures that the aircraft flies safely. (See at least Carrithers col. 6 l. 57-col. 7 l. 28.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Redmann as applied to claim 11 above, and further in view of Tabuchi (US 2018/0253978 A1).
Regarding claim 18:
Murphy in combination with Redmann discloses the “aircraft operation system according to claim 11,” but does not specifically disclose “wherein the processor is further configured to determine the at least one of the first flight airspace and the second flight airspace based on a flight schedule of the first aircraft, and determines that the condition is satisfied when a difficulty level of the flight schedule is less than a predetermined difficulty level.” However, Tabuchi does teach these limitations. (See at least Tabuchi ¶¶ 72-73, which disclose that “The flight airspace setting unit 312 may set the flight path on the basis of whether the flight vehicle 2 is capable of reaching the destination by the arrival target time and the scheduled time of arrival at the destination.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Murphy in combination with Redmann by considering the flight schedule of the aircraft when allocating the airspaces as taught by Tabuchi, because this modification ensures that “the flight vehicle 2 is capable of reaching the destination by the arrival target time and the scheduled time of arrival at the destination.” (See at least Tabuchi ¶ 72.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662